DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/10/2021, claims 1- 2, 11- 12 are amended. Claims 1- 20 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 3/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended all independent claims in a such a way that examiner believes that the scope has been changed. Hence examiner has considered new reference.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 7, 11- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Pub. No. 2019/0327755 A1), hereafter Gang in view of Braun at al. (US Pub. No. 2020/0367160 A1), hereafter Volker and in further view of Deng et al. (US Pub. No. 2020/0389847 A1).

	Regarding claim 1, Gang teaches a method, comprising:
	receiving, by a processor of an apparatus, a primary configuration and a secondary configuration (see [0053]; a UE (an apparatus here) may be scheduled by a two-phase DCI (i.e. two formats (i.e. primary and secondary) of DCIs can be primary and secondary configuration; further see [0054]));
	monitoring, by the processor, a physical downlink control channel (PDCCH) according to the primary configuration (see [0053] regular PDCCH (i.e. primary (DCI) configuration) detection by UE; .. a UE detects regular PDCCH with configured, for example slot-level, monitoring periodicity for PUSCH scheduling, wherein a first PDCCH may be scrambled by a UE specific radio network temporary identifier (RNTI), see [0053]);
	determining, by the processor, whether a condition is satisfied; and monitoring, by the processor, the PDCCH according to the secondary configuration in an event that the condition is satisfied (see [0054] if the UE detected the first PDCCH it can trigger (i.e. satisfied condition) monitoring for another “secondary” DCI format (i.e. secondary configuration)… (i.e. see in above context [0053] wherein a first PDCCH may be scrambled in regular PDCCH configuration (i.e. primary DCI configuration))…); and
	wherein the primary configuration comprises a first PDCCH periodicity (see [0053] periodicity of regular PDCCH), and
	wherein the secondary configuration comprises a second PDCCH periodicity which is smaller than the first PDCCH periodicity. Here Gang states in [0054] about secondary DCI (i.e. secondary configuration) format may have smaller size where most of the dynamic scheduling parameters are assumed as same as those indicated by the primary DCI. CORESET and monitoring periodicity for the secondary DCI may be configured separately. But Gang fails to state about second PDCCH periodicity which is smaller than the first PDCCH periodicity; however Volker states in [0059- 0061] regarding specifically see [0061] in context with [0049, 0059- 0060] once UE can report NACK to the gNB for the data packet incorrectly received in slot #10. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot; see 
	But Gang is silent regarding wherein the condition comprises transmitting either or both of a service request (SR) message and a buffer status report (BSR); however Deng states in [0225] a UE may monitor a NR PDCCH (re-)configuration confirmation from a gNB following the NR PDCCH monitoring (re-)configuration request/notification transmission. A UE may receive a confirmation in DCI transmitted in all the configured downlink beams for the multi-beam PDCCH monitoring. In another embodiment, the UE may receive the confirmation in DCI transmitted in the configured downlink beam with lower NR PDCCH monitoring occasion periodicity; further refer to [0226] UE may re-transmit the request or notification for NR PDCCH monitoring occasion (re-)configuration based on pre-configured rules. For example, the UE may be configured with a confirmation monitoring window and the UE may perform (re-)configuration request (i.e. here the request as stated in [0225, 0226] can be considered as a service request since its request for reconfiguration since changing monitoring periodicity relates to changing to/from high latency service or low latency service ) transmission if the confirmation is not received within the window; now refer to [0234] which states that .. A (re-)configuration/adaptation of NR PDCCH monitoring occasion may include a change in monitoring periodicity for each configured downlink beam, number of beams to monitor, etc…
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Gang in view of Volker to make system more effective. Having a mechanism wherein the condition comprises transmitting either or both of a service request (SR) message and a buffer status report (BSR); greater way effective and reliable communication can be carried out based on the requirements in the communication system. 

	Regarding claim 2, Gang in view of Volker and Deng states as per claim 1, wherein the condition furthr comprises transmitting a negative acknowledgement (NACK); already discussed above see Volker [0061] in context with [0059- 0060 and 0053]. Reporting NACK by UE.

	Regarding claim 3, Gang in view of Volker and Deng states as per claim 2, further comprising: initiating, by the processor, the monitoring of the PDCCH according to the secondary configuration after a guard period from transmitting at least one of the SR message, the NACK, and the BSR; see Volker [0061- 0062] and Fig. 1.. the UE can with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged…In slot #16, the UE can detect the arrival of the pending retransmission via monitoring of S2.

	Regarding claim 4, Gang in view of Volker and Deng states as per claim 1, wherein the secondary configuration comprises at least one of a secondary PDCCH monitoring configuration and a search space to be monitored at a period of time; see Volker [0059]…. second search space set S2 every 10 slots, for example 5 ms. In this case, Periodicity A=10 slots.

	Regarding claim 5, Gang in view of Volker and Deng states as per claim 1, wherein the primary configuration is configured to monitor downlink traffic, and wherein the secondary configuration is configured to monitor uplink traffic; here Gang states about prioritization by physical downlink control channel (PDCCH) monitoring instance (i.e. using primary configuration), for example the. last symbol of PDCCH where DCI was detected, or duration of transmission indicated by corresponding PDCCHs carrying DCI (i.e. having both configurations) may be defined. In this case, the overlapping PUSCH scheduled by PDCCH detected (i.e. secondary configurations) later than another grant is expected to be prioritized since the gNB decision is assumed to take such collision into account…; see [0046]; further see [0046]… the UE drops at least the lower priority PUSCH part overlapped in time domain 

	Regarding claim 6, Gang in view of Volker and Deng states as per claim 1, wherein the monitoring of the PDCCH according to the secondary configuration comprises monitoring the PDCCH according to the secondary configuration in a temporary duration; Volker see [0059- 0061] the UE can monitor a first search space set S1 every slot, for example 0.5 ms (assuming 30 kHz subcarrier spacing), and a second search space set S2 every 10 slots, for example 5 ms. In this case, Periodicity A=10 slots; see [0059]; now refer to [0061].. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged.

	Regarding claim 7, Gang in view of Volker and Deng states as per claim 6, wherein at least one of a start and a length of the temporary duration comprises a predetermined value or a configured value received from a network node; Volker see [0059- 0061] the UE can monitor a first search space set S1 every slot, for example 0.5 ms (assuming 30 kHz subcarrier spacing), and a second search space set S2 every 10 slots, for example 5 ms. In this case, Periodicity A=10 slots; see [0059]; now refer to [0061].. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged.

	Regarding claim 11, Gang teaches an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: receiving, via the transceiver, a primary configuration and a secondary configuration from the network node (see [0053]; a UE (an apparatus here) may be scheduled by a two-phase DCI (i.e. two formats (i.e. primary and secondary) of DCIs can be primary and secondary configuration; further see [0054]));
	Monitoring, via the transceiver a physical downlink control channel (PDCCH) according to the primary configuration (see [0053] regular PDCCH (i.e. primary (DCI) configuration) detection by UE; .. a UE detects regular PDCCH with configured, for example slot-level, monitoring periodicity for PUSCH scheduling, wherein a first PDCCH may be scrambled by a UE specific radio network temporary identifier (RNTI), for example cell radio network temporary identifier (C-RNTI) or a group common RNTI, which can be predefined in the specification or configured by higher layers…; see [0053]);
	determining whether a condition is satisfied; and monitoring, via the transceiver, the PDCCH according to the secondary configuration in an event that the condition is satisfied (see [0054] if the UE detected the first PDCCH it can trigger (i.e. satisfied condition) monitoring for another “secondary” DCI format (i.e. secondary configuration)… (i.e. see in above context [0053] wherein a first PDCCH may be scrambled in regular PDCCH configuration (i.e. primary DCI configuration))…); and
(see [0053] periodicity of regular PDCCH), and
	wherein the secondary configuration comprises a second PDCCH periodicity which is smaller than the first PDCCH periodicity. Here Gang states in [0054] about secondary DCI (i.e. secondary configuration) format may have smaller size where most of the dynamic scheduling parameters are assumed as same as those indicated by the primary DCI. CORESET and monitoring periodicity for the secondary DCI may be configured separately. But Gang fails to state about second PDCCH periodicity which is smaller than the first PDCCH periodicity; however Volker states in [0059- 0061] regarding specifically see [0061] in context with [0049, 0059- 0060] once UE can report NACK to the gNB for the data packet incorrectly received in slot #10. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot; see [0061]; further see [0053] wherein nominal monitoring periodicity of a search space set can be periodicity A(SSS). The monitoring periodicity of the search space set when the UE has received the DRX trigger in MAC-CE and/or after UE becomes active after DRX sleep can be periodicity B(SSS). In a typical scenario periodicity, A(SSS)>periodicity B(SSS). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Volker with the teachings of Gang to make system more effective. Having a mechanism wherein the secondary configuration comprises a second PDCCH periodicity which is smaller than the first PDCCH periodicity; greater way as the requirements of radio 
	But Gang is silent regarding wherein the condition comprises transmitting either or both of a service request (SR) message and a buffer status report (BSR); however Deng states in [0225] a UE may monitor a NR PDCCH (re-)configuration confirmation from a gNB following the NR PDCCH monitoring (re-)configuration request/notification transmission. A UE may receive a confirmation in DCI transmitted in all the configured downlink beams for the multi-beam PDCCH monitoring. In another embodiment, the UE may receive the confirmation in DCI transmitted in the configured downlink beam with lower NR PDCCH monitoring occasion periodicity; further refer to [0226] UE may re-transmit the request or notification for NR PDCCH monitoring occasion (re-)configuration based on pre-configured rules. For example, the UE may be configured with a confirmation monitoring window and the UE may perform (re-)configuration request (i.e. here the request as stated in [0225, 0226] can be considered as a service request since its request for reconfiguration since changing monitoring periodicity relates to changing to/from high latency service or low latency service ) transmission if the confirmation is not received within the window; now refer to [0234] which states that .. A (re-)configuration/adaptation of NR PDCCH monitoring occasion may include a change in monitoring periodicity for each configured downlink beam, number of beams to monitor, etc…
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Gang in view of Volker to make system more effective. 

	Regarding claim 12, Gang in view of Volker and Deng states as per claim 11, wherein the condition comprises transmitting at least one of a negative acknowledgement (NACK); already discussed above see Volker [0061] in context with [0059- 0060 and 0053]. Reporting NACK by UE.

	Regarding claim 13, Gang in view of Volker and Deng states as per claim 12, wherein, during operation, the processor further performs operations comprising: initiating, by the processor, the monitoring of the PDCCH according to the secondary configuration after a guard period from transmitting at least one of the SR message, the NACK, and the BSR; see Volker [0061- 0062] and Fig. 1.. the UE can report NACK to the gNB for the data packet incorrectly received in slot #10. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged…In slot #16, the UE can detect the arrival of the pending retransmission via monitoring of S2.

	Regarding claim 14, Gang in view of Volker and Deng states as per claim 11, wherein the secondary configuration comprises at least one of a secondary PDCCH 

	Regarding claim 15, Gang in view of Volker and Deng states as per claim 11, wherein the primary configuration is configured to monitor downlink traffic, and wherein the secondary configuration is configured to monitor uplink traffic; here Gang states about prioritization by physical downlink control channel (PDCCH) monitoring instance (i.e. using primary configuration), for example the. last symbol of PDCCH where DCI was detected, or duration of transmission indicated by corresponding PDCCHs carrying DCI (i.e. having both configurations) may be defined. In this case, the overlapping PUSCH scheduled by PDCCH detected (i.e. secondary configurations) later than another grant is expected to be prioritized since the gNB decision is assumed to take such collision into account…; see [0046]; further see [0046]… the UE drops at least the lower priority PUSCH part overlapped in time domain with the higher priority PUSCH, that is no power sharing.. (i.e. it’s based upon UL and DL traffic monitoring).

	Regarding claim 16, Gang in view of Volker and Deng states as per claim 11, wherein the monitoring of the PDCCH according to the secondary configuration comprises monitoring the PDCCH according to the secondary configuration in a temporary duration; Volker see [0059- 0061] the UE can monitor a first search space set S1 every slot, for example 0.5 ms (assuming 30 kHz subcarrier spacing), and a second S2 every 10 slots, for example 5 ms. In this case, Periodicity A=10 slots; see [0059]; now refer to [0061].. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged.

	Regarding claim 17, Gang in view of Volker and Deng states as per claim 16, wherein at least one of a start and a length of the temporary duration comprises a predetermined value or a configured value received from a network node; Volker see [0059- 0061] the UE can monitor a first search space set S1 every slot, for example 0.5 ms (assuming 30 kHz subcarrier spacing), and a second search space set S2 every 10 slots, for example 5 ms. In this case, Periodicity A=10 slots; see [0059]; now refer to [0061].. In slot #14, the UE receives a DRX trigger and, with a certain delay, assumed as one slot in this example, adapts the monitoring periodicity of S2 to every 0.5 ms. Thus, Periodicity B=1 slot. Meanwhile the monitoring period of S1 remains unchanged.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Pub. No. 2019/0327755 A1), hereafter Gang in view of Braun at al. (US Pub. No. 2020/0367160 A1), hereafter Volker and in further view of Deng et al. (US Pub. No. 2020/0389847 A1) and in further view of XU et al. (US Pub. No. 2015/0085808 A1).
	Regarding claim 8, Gang in view of Volker and Deng teaches as per claim 6, but Gang fails to state about stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the temporary duration is finished; however XU teaches in claim 5 about … a second processor that activates at least one deactivated additional carrier in the configured carriers for the UE according to the second signaling, starts the corresponding timer and starts the PDCCH monitoring and PDSCH receiving on the activated additional carrier, wherein the corresponding timer is restarted when PDCCH on the activated additional carrier is received, and the second processor deactivates at least one activated additional carrier after the corresponding timer expiry (i.e. here temporary duration) and stops the PDCCH monitoring and PDSCH receiving on the deactivated additional carrier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism wherein stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the temporary duration is finished; greater way resources can be managed/utilized in the communication system.

	Regarding claim 10, Gang in view of Volker and Deng teaches as per claim 1, but Gang fails to state about initiating, by the processor, a timer; and stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the timer is expired; however XU teaches in claim 5 about … a second processor that activates at least one deactivated additional carrier in the configured carriers for the UE according to the second signaling, starts the corresponding timer and starts the PDCCH monitoring and PDSCH receiving on the activated additional carrier, wherein the corresponding timer is restarted when PDCCH on the activated additional carrier is received, and the second processor deactivates at least one activated additional carrier after the corresponding timer expiry and stops the PDCCH monitoring and PDSCH receiving on the deactivated additional carrier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism about initiating, by the processor, a timer; and stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the timer is expired; greater way resources can be managed/utilized in the communication system.

	Regarding claim 18, Gang in view of Volker and Deng teaches as per claim 16, but Gang fails to state about wherein, during operation, the processor further performs operations comprising: stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the temporary duration is finished; however XU teaches in claim 5 about … a second processor that activates at least one deactivated additional carrier in the configured carriers for the UE according to the second signaling, starts the corresponding timer and starts the PDCCH monitoring and PDSCH receiving on the activated additional carrier, wherein the corresponding timer is restarted when PDCCH on the activated additional carrier is received, and the second processor deactivates at least one activated additional carrier after the corresponding timer expiry (i.e. here temporary duration) and stops the PDCCH monitoring and PDSCH receiving on the deactivated additional carrier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism wherein stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the temporary duration is finished; greater way resources can be managed/utilized in the communication system.

	Regarding claim 20, Gang in view of Volker and Deng teaches as per claim 11, but Gang fails to state about wherein, during operation, the processor further performs operations comprising: initiating, by the processor, a timer; and stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the timer is expired; however XU teaches in claim 5 about … a second processor that activates at least one deactivated additional carrier in the configured carriers for the UE according to the second signaling, starts the corresponding timer and starts the PDCCH monitoring and PDSCH receiving on the activated additional carrier, wherein the corresponding timer is restarted when PDCCH on the activated additional carrier is received, and the second processor deactivates at least one activated additional carrier after the corresponding timer expiry and stops the PDCCH monitoring and PDSCH receiving on the deactivated additional carrier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism about initiating, by the processor, a timer; and stopping, by the processor, the monitoring of the PDCCH according to the secondary configuration when the timer is expired; greater way resources can be managed/utilized in the communication system.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Pub. No. 2019/0327755 A1), hereafter Gang in view of Braun at al. (US Pub. No. 2020/0367160 A1), hereafter Volker and in further view of Deng et al. (US Pub. No. 2020/0389847 A1) and in further view of Aiba (US Pat. No. 2019/0150183 A1).
	Regarding claim 9, Gang in view of Volker and Deng teaches as per claim 6, but Gang fails to state about extending, by the processor, the temporary duration in an event that there is data to be transmitted; however Aiba teaches in [0035] about … the value of the timer associated with the BWP is expired before the reception on the PDSCH, the value of the timer associated with the BWP is extended. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism wherein extending, by the processor, the temporary duration in an event that there is data to be transmitted; greater way resources can be managed/utilized in the communication system.
	Regarding claim 19, Gang in view of Volker and Deng teaches as per claim 16, but Gang fails to state about extending, by the processor, the temporary duration in an event that there is data to be transmitted; however Aiba teaches in [0035] about … the value of the timer associated with the BWP is expired before the reception on the PDSCH, the value of the timer associated with the BWP is extended. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Gang in view of Volker and Deng to make system more effective. Having a mechanism wherein extending, by the processor, the temporary duration in an event that there is data to be transmitted; greater way resources can be managed/utilized in the communication system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468